DETAILED ACTION
This Office action is in response to the Application filed on November 18, 2019, which is a national stage application under 35 U.S.C. §371 of International Application No. PCT/CN2017/085757, filed on May 24, 2017. An action on the merits follows. Claims 1-20 are pending on the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by et al. Blonde (US PG Pub. No. 2005/0220358 A1), hereafter referred to as Blonde.

Regarding claim 1, Blonde discloses a method of processing an image having a first set of pixels (Par. [0001-7]: a method for generating distance blur effects in synthesis images… a method of generating blur in a 2D image representing a 3D scene, on the basis of its associated distance image assigning a depth to the pixels of the image), the method comprising: 
generating a depth map of the image, the depth map including a second set of pixel values representative of distances of objects in the image (Par. [0007]: generating blur in a 2D image representing a 3D scene, on the basis of its associated distance image assigning a depth to the pixels of the image; Par. [00013]: a device for generating blur, characterized in that it comprises a graphics processor for generating a synthesis image and an associated depth map, a distance blur processor comprising means of calculation for defining 2D zones of the image corresponding to depth zones, the calculation of blur of a processed 2D zone being obtained by convolution for the pixels on either side of the boundary with another zone; Par. [0026-39]: partitioning of the image into depth zones makes it possible to group the points together according to a distance proximity criterion. These zones correspond to a certain distance bracket with respect to the objective, the objects of the scene belonging to a zone then having similar blur… A depth zone is therefore a set of points grouped together having a similar distance to the observer… a 2D zone is therefore defined by the set of pixels whose associated depth lies in a bracket defining this depth zone. The edges of a 2D zone, also called the 2D zone contour, defined as the boundary of this set of pixels with the sets of pixels belonging to different depth zones… The partitioning of the scene into depth zones may be done on the basis of the dimension of the blur spots for the pixels of the image… The diameter of a spot is therefore associated with an object plane distance D… This value D is obtained via the depth map or Z-buffer which associates a depth value with each pixel of the image. An item of information regarding blur or spot diameter may therefore be calculated for each pixel of the image; generating a depth map of the image, the depth map including a second set of pixel values representative of distances of objects in the image (e.g. an object plane distance is obtained via depth map which associates a depth value with each pixel of the image (i.e. generating a depth map of the image), including partitioning of the image into depth zones (i.e. groups, areas, sections, regions, portions, etc.), each zone corresponding to a certain distance bracket with respect to objects of the scene (i.e. distances of objects in the image) belonging to a zone, further including grouping points together (i.e. first, second, third… Nth set) according to a distance proximity criterion, in order to determine the boundary of a set (i.e. group) of pixels belonging to different depth zones (i.e. first, second, third… Nth set 
identifying a plurality of different depths at which the objects are located in the image based on the depth map;
using the depth map to determine a relative distance between one identified depth in the plurality of different depths and each of the other identified depths in the plurality of different depths; and 
blurring pixels in the first set of pixels based on each determined relative distance (Par. [0007-9]: generating blur in a 2D image representing a 3D scene, on the basis of its associated distance image assigning a depth to the pixels of the image… partitioning of the 2D image into 2D zones as a function of the depths assigned to the pixels, a zone being defined by a minimum and maximum depth… calculation of blur of a 2D zone by convolution for the pixels on either side of the boundary with another zone, the size of the convolution kernel being dependent on the depth of the pixels of the 2D zone processed; Par. [00013]: a device for generating blur, characterized in that it comprises a graphics processor for generating a synthesis image and an associated depth map, a distance blur processor comprising means of calculation for defining 2D zones of the image corresponding to depth zones, the calculation of blur of a processed 2D zone being obtained by convolution for the pixels on either side of the boundary with another zone; Par. [0024-41]: FIG. 1 represents the distance blur processing algorithm. The source image which represents the scene to be processed is transmitted to step 1. Step 2 performs a partitioning of the scene into n depth zones… determine the image regions affected by blur… zones of the image where there are strong variations in distance, the case of the contour of objects, since there is then a break in continuity along Z. A partitioning of the image into depth zones makes it possible to group the points together according to a distance proximity criterion. These zones correspond to a certain distance bracket with respect to the objective, the objects of the scene belonging to a zone then having similar blur… A depth zone is therefore a set of points grouped together having a similar distance to the observer without taking account of the limits of the objects present in the scene. In the 2D domain, a 2D zone is therefore defined by the set of pixels whose associated depth lies in a bracket defining this depth zone. The edges of a 2D zone, also called the 2D zone contour, defined as the boundary of this set of pixels with the sets of pixels belonging to different depth zones… partitioning of the scene into depth zones may be done on the basis of the dimension of the blur spots for the pixels of the image. A preliminary calculation of the diameter of these spots, for a given optical configuration and observation distance, is therefore performed… FIG. 3 gives a definition of the various parameters of the optical system allowing the calculation of the diameter of the blur spots… A is a source point, a distance D away from the optical system… The diameter of a spot is therefore associated with an object plane distance D, the other parameters are fixed values depending on the optical system. This value D is obtained via the depth map or Z-buffer which associates a depth value with each pixel of the image. An item of information regarding blur or spot diameter may therefore be calculated for each pixel of the image… The determination of the zones is performed as a function of the diameter of the spots. Two thresholds define, in terms of pixels, the maximum variation of the diameter of the spots within a depth zone… The edges of a 2D zone are recovered by this technique on account of the discontinuities in the Z direction at the level of the contours of objects; Par. [0063-74]: For a given zone, the background information is necessary and has to have been calculated previously. The zones therefore have to be processed from the furthest away to the closest… The generation of blur is done by convolution. It consists in taking into account the immediate environment of a pixel in order to recalculate its value, for example a weighted averaging of the values of pixels located in the surface of the spot whose pixel to be recalculated is the centre. The convolution kernel or filtering window, which defines the weighting allocated to the values of the pixels, itself defined by the coefficients of the kernel… device implementing the invention is represented in FIG. 6… The hardware embodiment may be effected with the aid of programmable signal processors and of image memories "pipelined" with the image synthesis graphics processors… A central unit, not represented in the figure, transmits the data to a 3D engine referenced 35, a graphics processor, for the generation of a synthesis image. The data relating to the depth map or Z-buffer… are transmitted to an image memory 36 which stores this depth map. The data relating to the synthesis image proper or source image, for example in the RGB format, 8 bits per colour, are transmitted to an RGB image memory referenced 37… These stored data are transmitted to a distance blur processor 38. This processor also receives, from the central unit, parameters characterizing the depth in the scene, min distance and max distance, as well as the picture-taking system to be simulated, focal length, diaphragm. The output of the blur processor consists of an image with simulated distance blur; identifying a plurality of different depths at which the objects are located in the image based on the depth map (e.g. object plane distance obtained (i.e. identified, detected, etc.) via depth map (i.e. based on the depth map), which associates (i.e. relates, etc.) a depth value with each pixel of the image, including partitioning of the image into depth zones, each zone corresponding to a certain distance bracket with respect to objects of the scene belonging to a zone (i.e. depths at which the objects are located), by grouping points together according to a distance proximity criterion in order to determine the boundary of a set of pixels belonging to different depth zones (i.e. identifying a plurality of different depths at which the objects are located in the image based on the depth map), as indicated above), for example); using the depth map to determine a relative distance between one identified depth in the plurality of different depths and each of the other identified depths in the plurality of different depths (e.g. object plane distance is obtained via depth map (i.e. using the depth map), which associates (i.e. identifies, relates, etc.) a depth value with each pixel of the image, including partitioning of the image into depth zones, each zone corresponding to a certain distance bracket with respect (i.e. relative, associated, etc.) to objects of the scene belonging to a zone (i.e. determine a relative distance between one identified depth in the plurality of different depths and each of the other identified depths in the plurality of different depths), by grouping points together according to a distance proximity criterion, in order to determine the boundary of a set of pixels belonging to different depth zones (i.e. the plurality of different depths), as indicated th set of pixels based on each determined relative distance), as indicated above), for example).

Regarding claim 2, claim 1 is incorporated and Blonde discloses the method (Par. [0001-7]), further comprising: 
grouping the second set of pixel values of the depth map into a plurality of groups; and 
identifying the plurality of different depths at which the objects are located in the image based on the groups (Par. [0007-9]: generating blur in a 2D image representing a 3D scene, on the basis of its associated distance image assigning a depth to the pixels of the image… partitioning of the 2D image into 2D zones as a function of the depths assigned to the pixels, a zone being defined by a minimum and maximum depth… calculation of blur of a 2D zone by convolution for the pixels on either side of the boundary with another zone, the size of the convolution kernel being dependent on the depth of the pixels of the 2D zone processed; Par. [00013]: a device for generating blur, characterized in that it comprises a graphics processor for generating a synthesis image and an associated depth map, a distance blur processor comprising means of calculation for defining 2D zones of the image corresponding to depth zones, the calculation of blur of a processed 2D zone being obtained by convolution for the pixels on either side of the boundary with another zone; Par. [0024-41]: FIG. 1 represents the distance blur processing algorithm. The source image which represents the scene to be processed is transmitted to step 1. Step 2 performs a partitioning of the scene into n depth zones… determine the image regions affected by blur… zones of the image where there are strong variations in distance, the case of the contour of objects, since there is then a break in continuity along Z. A partitioning of the image into depth zones makes it possible to group the points together according to a distance proximity criterion. These zones correspond to a certain distance bracket with respect to the objective, the objects of the scene belonging to a zone then having similar blur… A depth zone is therefore a set of points grouped together having a similar distance to the observer without taking account of the limits of the objects present in the scene. In the 2D domain, a 2D zone is therefore defined by the set of pixels whose associated depth lies in a bracket defining this depth zone. The edges of a 2D zone, also called the 2D zone contour, defined as the boundary of this set of pixels with the sets of pixels belonging to different depth zones… partitioning of the scene into depth zones may be done on the basis of the dimension of the blur spots for the pixels of the image. A preliminary calculation of the diameter of these spots, for a given optical configuration and observation distance, is therefore performed… FIG. 3 gives a definition of the various parameters of the optical system allowing the calculation of the diameter of the blur spots… A is a source point, a distance D away from the optical system… The diameter of a spot is therefore associated with an object plane distance D, the other parameters are fixed values depending on the optical system. This value D is obtained via the depth map or Z-buffer which associates a depth value with each pixel of the image. An item of information regarding blur or spot diameter may therefore be calculated for each pixel of the image… The determination of the zones is performed as a function of the diameter of the spots. Two thresholds define, in terms of pixels, the maximum variation of the diameter of the spots within a depth zone… The edges of a 2D zone are recovered by this technique on account of the discontinuities in the Z direction at the level of the contours of objects; Par. [0063-74]: For a given zone, the background information is necessary and has to have been calculated previously. The zones therefore have to be processed from the furthest away to the closest… The generation of blur is done by convolution. It consists in taking into account the immediate environment of a pixel in order to recalculate its value, for example a weighted averaging of the values of pixels located in the surface of the spot whose pixel to be recalculated is the centre. The convolution kernel or filtering window, which defines the weighting allocated to the values of the pixels, itself defined by the coefficients of the kernel… device implementing the invention is represented in FIG. 6… The hardware embodiment may be effected with the aid of programmable signal processors and of image memories "pipelined" with the image synthesis graphics processors… A central unit, not represented in the figure, transmits the data to a 3D engine referenced 35, a graphics processor, for the generation of a synthesis image. The data relating to the depth map or Z-buffer… are transmitted to an image memory 36 which stores this depth map. The data relating to the synthesis image proper or source image, for example in the RGB format, 8 bits per colour, are transmitted to an RGB image memory referenced 37… These stored data are transmitted to a distance blur processor 38. This processor also receives, from the central unit, parameters characterizing the depth in the scene, min distance and max distance, as well as the picture-taking system to be simulated, focal length, diaphragm. The output of the blur processor consists of an image with simulated distance blur; grouping the second set of pixel values of the depth map into a plurality of groups; and identifying the plurality of different depths at which the objects are located in the image based on the groups (e.g. object plane distance obtained (i.e. identified, detected, etc.) via depth map (i.e. based on the depth map), which associates (i.e. relates, etc.) a depth value with each pixel of the image, including partitioning of the image into depth zones, each zone corresponding to a certain distance bracket with respect to objects of the scene belonging to a zone (i.e. depths at which the objects are located), by grouping points together according to a distance proximity criterion in order to determine the boundary of a set of pixels belonging to different depth zones (i.e. identifying the plurality of different depths at which the objects are located in the image based on the groups), as indicated above), for example).

Regarding claim 3, claim 2 is incorporated and Blonde discloses the method (Par. [0001-7]), further comprising: 

blurring the pixels in the first set of pixels based on each relative distance determined using the groups (Par. [0007-9]: generating blur in a 2D image representing a 3D scene, on the basis of its associated distance image assigning a depth to the pixels of the image… partitioning of the 2D image into 2D zones as a function of the depths assigned to the pixels, a zone being defined by a minimum and maximum depth… calculation of blur of a 2D zone by convolution for the pixels on either side of the boundary with another zone, the size of the convolution kernel being dependent on the depth of the pixels of the 2D zone processed; Par. [00013]: a device for generating blur, characterized in that it comprises a graphics processor for generating a synthesis image and an associated depth map, a distance blur processor comprising means of calculation for defining 2D zones of the image corresponding to depth zones, the calculation of blur of a processed 2D zone being obtained by convolution for the pixels on either side of the boundary with another zone; Par. [0024-41]: FIG. 1 represents the distance blur processing algorithm. The source image which represents the scene to be processed is transmitted to step 1. Step 2 performs a partitioning of the scene into n depth zones… determine the image regions affected by blur… zones of the image where there are strong variations in distance, the case of the contour of objects, since there is then a break in continuity along Z. A partitioning of the image into depth zones makes it possible to group the points together according to a distance proximity criterion. These zones correspond to a certain distance bracket with respect to the objective, the objects of the scene belonging to a zone then having similar blur… A depth zone is therefore a set of points grouped together having a similar distance to the observer without taking account of the limits of the objects present in the scene. In the 2D domain, a 2D zone is therefore defined by the set of pixels whose associated depth lies in a bracket defining this depth zone. The edges of a 2D zone, also called the 2D zone contour, defined as the boundary of this set of pixels with the sets of pixels belonging to different depth zones… partitioning of the scene into depth zones may be done on the basis of the dimension of the blur spots for the pixels of the image. A preliminary calculation of the diameter of these spots, for a given optical configuration and observation distance, is therefore performed… FIG. 3 gives a definition of the various parameters of the optical system allowing the calculation of the diameter of the blur spots… A is a source point, a distance D away from the optical system… The diameter of a spot is therefore associated with an object plane distance D, the other parameters are fixed values depending on the optical system. This value D is obtained via the depth map or Z-buffer which associates a depth value with each pixel of the image. An item of information regarding blur or spot diameter may therefore be calculated for each pixel of the image… The determination of the zones is performed as a function of the diameter of the spots. Two thresholds define, in terms of pixels, the maximum variation of the diameter of the spots within a depth zone… The edges of a 2D zone are recovered by this technique on account of the discontinuities in the Z direction at the level of the contours of objects; Par. [0063-74]: For a given zone, the background information is necessary and has to have been calculated previously. The zones therefore have to be processed from the furthest away to the closest… The generation of blur is done by convolution. It consists in taking into account the immediate environment of a pixel in order to recalculate its value, for example a weighted averaging of the values of pixels located in the surface of the spot whose pixel to be recalculated is the centre. The convolution kernel or filtering window, which defines the weighting allocated to the values of the pixels, itself defined by the coefficients of the kernel… device implementing the invention is represented in FIG. 6… The hardware embodiment may be effected with the aid of programmable signal processors and of image memories "pipelined" with the image synthesis graphics processors… A central unit, not represented in the figure, transmits the data to a 3D engine referenced 35, a graphics processor, for the generation of a synthesis image. The data relating to the depth map or Z-buffer… are transmitted to an image memory 36 which stores this depth map. The data relating to the synthesis image proper or source image, for example in the RGB format, 8 bits per colour, are transmitted to an RGB image memory referenced 37… These stored data are transmitted to a distance blur processor 38. This processor also receives, from the central unit, parameters characterizing the depth in the scene, min distance and max distance, as well as the picture-taking system to be simulated, focal length, diaphragm. The output of the blur processor consists of an image with simulated distance blur; using the groups to determine the relative distance between one identified depth in the th set of pixels based on each determined relative distance), as indicated above), for example).

Regarding claim 5, claim 1 is incorporated and Blonde discloses the method (Par. [0001-7]), wherein when pixels corresponding to a particular identified depth are blurred, pixels corresponding to any identified depths having a greater relative distance to the one identified depth are also blurred (Par. [0007-10]: a method of generating blur in a 2D image representing a 3D scene, on the basis of its associated distance image assigning a depth to the pixels of the image… partitioning of the 2D image into 2D zones as a function of the depths assigned to the pixels, a zone being defined by a minimum and maximum depth… 2D zones are processed sequentially from the furthest away to the closest, the calculation of blur of a 2D current zone being carried out on the boundaries of this zone with the zone previously processed, so as to provide an intermediate image; Par. [0023-25]: invention uses as a basis the result image from an image synthesis, intensity image, as well as the associated distance image, Z-image or Z-buffer which provides a distance or a depth for each pixel of the intensity image… FIG. 1 represents the distance blur processing algorithm. The source image which represents the scene to be processed is transmitted to step 1… third step 3 initializes the value i to 1 which corresponds to the zone furthest away… The image is processed on the basis of the mask 13 to provide, by convolution, for the part corresponding to the depth zone furthest away, a blur image 16… a blur image and is then combined with the blur image 16 to provide a more complete blur image 17. The image is also processed on the basis of the mask 15 to provide, by convolution, for the part corresponding to the nearest depth zone, a blur image and is then combined with the blur image 17 to provide the final image 18; Par. [0063-70]: For a given zone, the background information is necessary and has to have been calculated previously. The zones therefore have to be processed from the furthest away to the closest. It is observed that for the pixels of the mask in state 2, the background information is nonexistent. Hence, only part of the information desired to ensure correct transition between the zones is available… The generation of blur is done by convolution. It consists in taking into account the immediate environment of a pixel in order to recalculate its value… The final image is thus constructed and stored in step 6, zone by zone, starting from the zone furthest away; wherein when pixels corresponding to a particular identified depth are blurred, pixels corresponding to any identified depths having a greater relative distance to the one identified depth are also blurred (e.g. distance blur process is used to generate blur in a 2D image representing a 3D scene, including partitioning (i.e. segmenting, identifying, separating, etc.) of the 2D image into 2D zones, as a function of the depths assigned to the pixels (i.e. pixels corresponding to a particular identified depth are blurred), including the zone furthest away (i.e. pixels corresponding to any identified depths having a greater relative distance to the one identified depth are also blurred), based on the distance blur processing algorithm, as indicated above), for example).

Regarding claim 6, claim 1 is incorporated and Blonde discloses the method (Par. [0001-7]), wherein the pixels in the first set of pixels are blurred in descending order from the farthest relative distance to the closest relative distance (Par. [0007-10]: a method of generating blur in a 2D image representing a 3D scene, on the basis of its associated distance image assigning a depth to the pixels of the image… partitioning of the 2D image into 2D zones as a function of the depths assigned to the pixels, a zone being defined by a minimum and maximum depth… 2D zones are processed sequentially from the furthest away to the closest, the calculation of blur of a 2D current zone being carried out on the boundaries of this zone with the zone previously processed, so as to provide an intermediate image; Par. [0023-25]: invention uses as a basis the result image from an image synthesis, intensity image, as well as the associated distance image, Z-image or Z-buffer which provides a distance or a depth for each pixel of the intensity image… FIG. 1 represents the distance blur processing algorithm. The source image which represents the scene to be processed is transmitted to step 1… third step 3 initializes the value i to 1 which corresponds to the zone furthest away… The image is processed on the basis of the mask 13 to provide, by convolution, for the part corresponding to the depth zone furthest away, a blur image 16… a blur image and is then combined with the blur image 16 to provide a more complete blur image 17. The image is also processed on the basis of the mask 15 to provide, by convolution, for the part corresponding to the nearest depth zone, a blur image and is then combined with the blur image 17 to provide the final image 18; Par. [0063-70]: For a given zone, the background information is necessary and has to have been calculated previously. The zones therefore have to be processed from the furthest away to the closest. It is observed that for the pixels of the mask in state 2, the background information is nonexistent. Hence, only part of the information desired to ensure correct transition between the zones is available… The generation of blur is done by convolution. It consists in taking into account the immediate environment of a pixel in order to recalculate its value… The final image is thus constructed and stored in step 6, zone by zone, starting from the zone furthest away; wherein the pixels in the first set of pixels are 

Regarding claim 15, claim 1 is incorporated and Blonde discloses the method (Par. [0001-7]), further comprising converting the image into a 3D image (Par. [0073]: central unit, not represented in the figure, transmits the data to a 3D engine referenced 35, a graphics processor, for the generation of a synthesis image. The data relating to the depth map or Z-buffer, for example coded on 24 bits, are transmitted to an image memory 36 which stores this depth map).

Regarding claim 16, claim 1 is incorporated and Blonde discloses the method (Par. [0001-7]), further comprising converting the image into a 3D video (Par. [0054]: a zone situated in front and comprising the sphere and a zone situated at the rear and comprising the cone. These two depth zones, in fact the pixels corresponding to the 3D points belonging to each of these zones, are represented respectively by the images; Par. [0063-74]: For a given zone, the background information is necessary and has to have been calculated previously. The zones therefore have to be processed from the furthest away to the closest… The generation of blur is done by convolution. It consists in taking into account the immediate environment of a pixel in order to recalculate its value, for example a weighted averaging of the values of pixels located in the surface of the spot whose pixel to be recalculated is the centre. The convolution kernel or filtering window, which defines the weighting allocated to the values of the pixels, itself defined by the coefficients of the kernel… device implementing the invention is represented in FIG. 6… The hardware embodiment may be effected with the aid of programmable signal processors and of image memories "pipelined" with the image synthesis graphics processors… A central unit, not represented in the figure, transmits the data to a 3D engine referenced 35, a graphics processor, for the generation of a synthesis image. The data relating to the depth map or Z-buffer… are transmitted to an image memory 36 which stores this depth map. The data relating to the synthesis image proper or source image, for example in the RGB format, 8 bits per colour, are transmitted to an RGB image memory referenced 37… These stored data are transmitted to a distance blur processor 38. This processor also receives, from the central unit, parameters characterizing the depth in the scene, min distance and max distance, as well as the picture-taking system to be simulated, focal length, diaphragm. The output of the blur processor consists of an image with simulated distance blur; converting the image into a 3D video (e.g. central unit (i.e. programmed computer, processor, etc.) transmits data to a 3D engine, such as a graphics processor, for the generation of a synthesis images (i.e. 3D video), including pixels corresponding to 3D points belonging to each of 

Regarding claim 19, Blonde discloses a system for processing an image having a first set of pixels (Fig. 6: Par. [0001-7]: a method for generating distance blur effects in synthesis images… a method of generating blur in a 2D image representing a 3D scene, on the basis of its associated distance image assigning a depth to the pixels of the image; Par. [0013]: a device for generating blur, characterized in that it comprises a graphics processor for generating a synthesis image and an associated depth map, a distance blur processor comprising means of calculation for defining 2D zones of the image corresponding to depth zones, the calculation of blur of a processed 2D zone being obtained by convolution for the pixels on either side of the boundary with another zone, the size of the convolution kernel being dependent on the depth of the pixels of the 2D zone processed), the system comprising: 
a memory having instructions stored therein; and one or more processors configured to execute the instructions to (Par. [0071-72]: device implementing the invention is represented in FIG. 6… The hardware embodiment may be effected with the aid of programmable signal processors and of image memories "pipelined" with the image synthesis graphics processors). The steps of the program further recited in claim 19 correspond to claim 1 when executed and are rejected as applied to method claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blonde, as applied to claim 1 above, in view of Doerre et al. (US PG Pub. No. 2017/0374351 A1), hereafter referred to as Doerre.

Regarding claim 14, claim 1 is incorporated and Blonde discloses the method (Par. [0001-7]), but fails to teach the following, as further recited in claim 14.
However, Doerre teaches wherein the method is performed by a movable object (Par. [0001-5]: viewing technology (VR) coupled to drones flying in formation… drones equipped with an imaging device each, and a coupling between cameras… The drones connected to the system fly at a distance from each other… a drone control circuit configured to control a flight path of the at least two drones; Par. [0026]: control circuit 102 controls the drones to move (or the cameras on the drones to move)).
Blonde and Doerre are considered to be analogous art because they pertain to image processing applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for generating distance blur effects in synthesis images, including a method .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Doerre, in view of Blonde.

Regarding claim 20, Doerre discloses an unmanned aerial vehicle (UAV) (Par. [0001]: viewing technology (VR) coupled to drones flying in formation), comprising: 
a propulsion device (Par. [0001-5]: viewing technology (VR) coupled to drones flying in formation… drones equipped with an imaging device each, and a coupling between cameras… The drones connected to the system fly at a distance from each other… a drone control circuit configured to control a flight path of the at least two drones); 
a memory storing instructions; and 
one or more processors configured to control the UAV and to execute the instructions to (Par. [0018-19]: FIG. 1, the viewing technology system 100 includes a drone separation calculating circuit 101, a drone control circuit 102… an image control circuit 104… The viewing technology system 100 includes a processor 180 and a memory 190, with the memory 190 storing instructions to cause the processor 180 to execute each circuit of the viewing technology system 100. The processor and memory may be physical hardware components, or a combination of hardware and software components… viewing technology system can include modules in which the memory 190 stores instructions to cause the processor 180 to execute each module of the viewing technology system 100):
generate a depth map of an image (Par. [0029-30]: image control circuit 104 controls a display of the image captured by the at least two drones on the display device 160… That is, the image control circuit 104 controls the display of the image to provide an illusion of variable depth of field, color saturation, or other cues to reinforce a scale model illusion in which depth cues are mapped onto objects in the field of view… the image control circuit 104 can cause certain pixels in the foreground to be blurred; Par. [0051]: controls the display of the image to provide an illusion of variable depth of field, color saturation, or other cues to reinforcing a scale model illusion in which depth cues are mapped onto objects in the field of view; generate a depth map of an image (e.g. control display of image captured including depth cues which are mapped (i.e. generate a depth map) onto objects in the field of view), for example), but fails to teach the following, as further recited in claim 20.
However Blonde teaches generate a depth map of an image having a first set of pixel values, the depth map including a second set of pixel values representative of distances of objects in the image (Par. [0007]: generating blur in a 2D image representing a 3D scene, on the basis of its associated distance image assigning a depth to the pixels of the image; Par. [00013]: a device for generating blur, characterized in that it comprises a graphics processor for generating a synthesis image and an associated depth map, a distance blur processor comprising means of calculation for defining 2D zones of the image corresponding to depth zones, the calculation of blur of a processed 2D zone being obtained by convolution for the pixels on either side of the boundary with another zone; Par. [0026-39]: partitioning of the image into depth zones makes it possible to group the points together according to a distance proximity criterion. These zones correspond to a certain distance bracket with respect to the objective, the objects of the scene belonging to a zone then having similar blur… A depth zone is therefore a set of points grouped together having a similar distance to the observer… a 2D zone is therefore defined by the set of pixels whose associated depth lies in a bracket defining this depth zone. The edges of a 2D zone, also called the 2D zone contour, defined as the boundary of this set of pixels with the sets of pixels belonging to different depth zones… The partitioning of the scene into depth zones may be done on the basis of the dimension of the blur spots for the pixels of the image… The diameter of a spot is therefore associated with an object plane distance D… This value D is obtained via the depth map or Z-buffer which associates a depth value with each pixel of the image. An item of information regarding blur or spot diameter may therefore be calculated for each pixel of the image; generate a depth map of an image having a first set of pixel values, the depth map including a second set of pixel values representative of distances of objects in the image (e.g. an object plane distance is obtained via depth map, or Z-buffer, which associates a depth value with each pixel of the image (i.e. generate a depth map of the image), including partitioning of the image th set) according to a distance proximity criterion, in order to determine the boundary of a set (i.e. group) of pixels belonging to different depth zones (i.e. first, second, third… Nth set of pixel values representative of distances of objects in the image), as indicated above), for example);
identify a plurality of different depths at which the objects are located in the image based on the depth map;
 use the depth map to determine a relative distance between one identified depth in the plurality of different depths and each of the other identified depths in the plurality of different depths; and 
blur pixels in the first set of pixels based on each determined relative distance (Par. [0007-9]: generating blur in a 2D image representing a 3D scene, on the basis of its associated distance image assigning a depth to the pixels of the image… partitioning of the 2D image into 2D zones as a function of the depths assigned to the pixels, a zone being defined by a minimum and maximum depth… calculation of blur of a 2D zone by convolution for the pixels on either side of the boundary with another zone, the size of the convolution kernel being dependent on the depth of the pixels of the 2D zone processed; Par. [00013]: a device for generating blur, characterized in that it comprises a graphics processor for generating a synthesis image and an associated depth map, a distance blur processor comprising means of calculation for defining 2D zones of the image corresponding to depth zones, the calculation of blur of a processed 2D zone being obtained by convolution for the pixels on either side of the boundary with another zone; Par. [0024-41]: FIG. 1 represents the distance blur processing algorithm. The source image which represents the scene to be processed is transmitted to step 1. Step 2 performs a partitioning of the scene into n depth zones… determine the image regions affected by blur… zones of the image where there are strong variations in distance, the case of the contour of objects, since there is then a break in continuity along Z. A partitioning of the image into depth zones makes it possible to group the points together according to a distance proximity criterion. These zones correspond to a certain distance bracket with respect to the objective, the objects of the scene belonging to a zone then having similar blur… A depth zone is therefore a set of points grouped together having a similar distance to the observer without taking account of the limits of the objects present in the scene. In the 2D domain, a 2D zone is therefore defined by the set of pixels whose associated depth lies in a bracket defining this depth zone. The edges of a 2D zone, also called the 2D zone contour, defined as the boundary of this set of pixels with the sets of pixels belonging to different depth zones… partitioning of the scene into depth zones may be done on the basis of the dimension of the blur spots for the pixels of the image. A preliminary calculation of the diameter of these spots, for a given optical configuration and observation distance, is therefore performed… FIG. 3 gives a definition of the various parameters of the optical system allowing the calculation of the diameter of the blur spots… A is a source point, a distance D away from the optical system… The diameter of a spot is therefore associated with an object plane distance D, the other parameters are fixed values depending on the optical system. This value D is obtained via the depth map or Z-buffer which associates a depth value with each pixel of the image. An item of information regarding blur or spot diameter may therefore be calculated for each pixel of the image… The determination of the zones is performed as a function of the diameter of the spots. Two thresholds define, in terms of pixels, the maximum variation of the diameter of the spots within a depth zone… The edges of a 2D zone are recovered by this technique on account of the discontinuities in the Z direction at the level of the contours of objects; Par. [0063-74]: For a given zone, the background information is necessary and has to have been calculated previously. The zones therefore have to be processed from the furthest away to the closest… The generation of blur is done by convolution. It consists in taking into account the immediate environment of a pixel in order to recalculate its value, for example a weighted averaging of the values of pixels located in the surface of the spot whose pixel to be recalculated is the centre. The convolution kernel or filtering window, which defines the weighting allocated to the values of the pixels, itself defined by the coefficients of the kernel… device implementing the invention is represented in FIG. 6… The hardware embodiment may be effected with the aid of programmable signal processors and of image memories "pipelined" with the image synthesis graphics processors… A central unit, not represented in the figure, transmits the data to a 3D engine referenced 35, a graphics processor, for the generation of a synthesis image. The data relating to the depth map or Z-buffer… are transmitted to an image memory 36 which stores this depth map. The data relating to the synthesis image proper or source image, for example in the RGB format, 8 bits per colour, are transmitted to an RGB image memory referenced 37… These stored data are transmitted to a distance blur processor 38. This processor also receives, from the central unit, parameters characterizing the depth in the scene, min distance and max distance, as well as the picture-taking system to be simulated, focal length, diaphragm. The output of the blur processor consists of an image with simulated distance blur; identify a plurality of different depths at which the objects are located in the image based on the depth map (e.g. object plane distance obtained (i.e. identified, detected, etc.) via depth map, or Z-buffer (i.e. based on the depth map), which associates (i.e. relates, etc.) a depth value with each pixel of the image, including partitioning of the image into depth zones, each zone corresponding to a certain distance bracket with respect to objects of the scene belonging to a zone (i.e. depths at which the objects are located), by grouping points together according to a distance proximity criterion in order to determine the boundary of a set of pixels belonging to different depth zones (i.e. identify a plurality of different depths at which the objects are located in the image based on the depth map), as indicated above), for example); use the depth map to determine a relative distance between one identified depth in the plurality of different depths and each of the other identified depths in the plurality of different depths (e.g. object plane distance is obtained via depth map, or Z-buffer (i.e. use the depth map), which associates (i.e. identifies, relates, etc.) a depth value with each pixel of the image, including partitioning of the image into depth zones, each zone corresponding to a certain distance bracket with respect (i.e. relative, th set of pixels based on each determined relative distance), as indicated above), for example).  
Doerre and Blonde are considered to be analogous art because they pertain to image processing applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in which depth cues of Drones (i.e. UAVs) acquired images are mapped onto objects in the field of view and cause certain pixels in the foreground to be blurred to provide an illusion of variable depth of field (as disclosed by Doerre) with generating a depth map of an image having a first set of pixel values, the depth map including a second set of pixel values representative of distances of objects in the image, identify a plurality of different depths at which the objects are located in the image based on the depth map,  use the depth map to determine a relative distance between one identified depth in the plurality of different depths and each of the other identified depths in the .

Claims 4, 7, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Blonde, as applied to claims 1-2 above, in view of Venkataramanet al. (US PG Pub. No. 2014/0267243 A1), hereafter referred to as Venkataraman.

Regarding claim 4, claim 2 is incorporated and Blonde discloses the method (Par. [0001-7]), but fails to teach the following, as further recited in claim 4.
However, Venkataraman teaches further comprising generating a histogram based on the groups of the second set of pixel values (Par. [0064]: FIG. 11D is a chart showing a histogram of depth values for pixels within the region of interest shown in FIG. 11A; Par. [0107]: automatically identifies regions of interest within a scene and determines an appropriate focal depth… the confident pixels in the region of interest can be determined by calculating edge gradients within the same region of interest in the reference image and selecting pixels as confident which have edge gradients that are stronger than a particular threshold… the map of confident pixels in the depth map of the region-of-interest can be determined using any metric indicating the reliability of specific depth measurements within the region of interest… Once the pixels with confident depths within the region of interest are marked, a histogram is formed which counts how many of these confident pixels in the region of interest belong to each possible depth. From the resulting histogram, the desired focal depth can be selected using statistical measures or other measures applied to the histogram… the depth which is confident and occurs most frequently in the region of interest (i.e. the mode of the histogram) is selected as the desired best focal plane; Par. [0121]: image portion 1100 includes a target 1102 defining a region of interest. A depth map of the region of interest shown in FIG. 11A is illustrated in FIG. 11B. Due to the resolution of the high resolution depth map 1104, the depth map contains a considerable amount of noise. The captured image 1100 can be utilized to generate the edge map 1106 shown in FIG. 11C. A histogram showing the depths of pixels within the edge map shown in FIG. 11C is illustrated in FIG. 11D. As noted above, any of a variety of techniques can be utilized to select a focal depth based upon the edge depth counts; generating a histogram based on the groups of the second set of pixel values (e.g. once the pixels with confident depths within the region of interest are marked (i.e. based on the groups of the first, second, third… Nth set of pixel values), a histogram is formed which counts how many of these confident pixels in the region of interest belong to each possible depth (i.e. generate a histogram based on the groups of the set of pixel values), as indicated above), for example).
Blonde and Venkataraman are considered to be analogous art because they pertain to image processing applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for generating distance blur effects in synthesis images, 

Regarding claim 7, claim 1 is incorporated and Blonde discloses the method (Par. [0001-7]), but fails to teach the following, as further recited in claim 7.
However, Venkataraman teaches further comprising:
obtaining a plurality of reference images; and
calculating the depth map from the plurality of reference images (Par. [0078-85]: depth of field depth map can be used to describe a depth map in which precision of depth estimates and/or spatial resolution of depth estimates may vary based upon characteristics of the scene including (but not limited to) object distance and object characteristics. The terms depth and distance, when used to describe the depth or distance of a pixel (as expressed in a depth map or restricted depth of field depth map), typically refers to the distance to an imaged object within a scene along an axis extending from the array camera to the object… cameras can use disparity between pixels in images within a light field to generate a depth map from a reference viewpoint. A depth map indicates the distance of the surfaces of scene objects from the reference viewpoint and can be utilized to determine scene dependent geometric corrections to apply to the pixels from each of the images within a captured light field to eliminate disparity when performing fusion and/or super-resolution processing… depth of field depth map is calculated from the input images; obtaining a plurality of reference images; and calculating the depth map from the plurality of reference images (e.g. depth of field depth map is calculated from input (i.e. obtained, reference, source, etc.) images, as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 17, claim 1 is incorporated and Blonde discloses the method (Par. [0001-7]), but fails to teach the following, as further recited in claim 17.
However, Venkataraman teaches further comprising:
controlling an image capture device to track a target; and
obtaining images of the target from the image capture device, the images of the target comprising a first image captured at a first location and a second image captured at a second location (Par. [0084]: a desired plane of best focus for an image is determined by constructing a depth map within the selected region of interest. A map which indicates which pixels in the region of interest are likely to yield confident depths may also be calculated within the same region-of-interest… any of a variety of techniques can be utilized to determine pixels that can be used with confidence to determine a desired plane of best focus… the region of interest is automatically and/or continuously monitored or tracked during video capture; Par. [0121-122]: portion of an image constructed using image data captured by a Green reference camera in an array camera module in accordance with an embodiment of the invention is illustrated in FIG. 11A. The image portion 1100 includes a target 1102 defining a region of interest. A depth map of the region of interest shown in FIG. 11A is illustrated in FIG. 11B… any of a variety of techniques can be utilized to select a focal depth based upon the edge depth counts… the median depth within the region of interest and/or of pixels along intensity edges within the region of interest is selected as the focal depth… alternative criterion can be utilized to select focal depth based upon depth measurements of objects located within a region of interest as appropriate… a depth of field can be automatically generated as described above and/or selected by the user… focal depth is determined with respect to frames of video sequences captured by an array camera. Once a focal depth is determined based upon an edge and/or object in a first frame, object tracking can be utilized to determine focal depth for subsequent frames; controlling an image capture device to track a target (e.g. region of interest is automatically and/or continuously monitored or tracked during video capture, as indicated above, for example); and obtaining images of the target from the image capture device, the images of the target comprising a first image captured at a first location and a second image captured at a second location (e.g. determine image portion, including a target defining a region of interest, based upon depth measurements of objects located within a region of interest, with respect to th corresponding locations), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 18, claim 17 is incorporated and the combination of Blonde and Venkataraman, as a whole, teaches the method (Blonde, Par. [0001-7]), further comprising: 
identifying the target from the obtained images of the target; and 
associating the target with the one identified depth in the plurality of different depths (Venkataraman, Par. [0084]: a desired plane of best focus for an image is determined by constructing a depth map within the selected region of interest. A map which indicates which pixels in the region of interest are likely to yield confident depths may also be calculated within the same region-of-interest… any of a variety of techniques can be utilized to determine pixels that can be used with confidence to determine a desired plane of best focus… the region of interest is automatically and/or continuously monitored or tracked during video capture; Par. [0107]: camera automatically identifies regions of interest within a scene and determines an appropriate focal depth; Par. [0121-122]: portion of an image constructed using image data captured by a Green reference camera in an array camera module in accordance with an embodiment of the invention is illustrated in FIG. 11A. The image portion 1100 includes a target 1102 defining a region of interest. A depth map of the region of interest shown in FIG. 11A is illustrated in FIG. 11B… any of a variety of techniques can be utilized to select a focal depth based upon the edge depth counts… the median depth within the region of interest and/or of pixels along intensity edges within the region of interest is selected as the focal depth… alternative criterion can be utilized to select focal depth based upon depth measurements of objects located within a region of interest as appropriate… a depth of field can be automatically generated as described above and/or selected by the user… focal depth is determined with respect to frames of video sequences captured by an array camera. Once a focal depth is determined based upon an edge and/or object in a first frame, object tracking can be utilized to determine focal depth for subsequent frames; identifying the target from the obtained images of the target; and associating the target with the one identified depth in the plurality of different depths (e.g. determine image portion, including a target defining a region of interest, based upon depth measurements of objects located within a region of interest (I.e. associating the target with the one identified depth in the plurality of different depths), with respect to frames of video sequences captured, including automatically identifying regions of interest within a scene (i.e. identifying the target from the obtained images of the target), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to anticipate or render obvious the following limitations as claimed:
In view of claims 1 and 7, in their entirety, the further limitations of “… wherein calculating the depth map further comprises:
extracting pixels corresponding to features in the plurality of reference images;
tracking relative positions of the features in the plurality of reference images;
determining camera pose information for the plurality of reference images;
calculating relative distances between the same features in the plurality of reference images; and
determining, for each extracted pixel, a relative depth based on the relative distances between the same features”, as recited in claim 8.  
Examiner was not able to find art similar to aforementioned feature limitations of claim 8, as indicated above, including the limitations of intervening claims 1 and 7.
Claims 9-13 are dependent upon claim 8.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668